Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment – Terminal Disclaimer
The terminal disclaimer filed on 06/07/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/928,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-4, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on an object perceived by the first ITS station; an third sensor data, which second sensor data third CPM, in the context as claimed.

Regarding claims 5, 11, and 13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on an object perceived by the first ITS station; an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on the same object into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a second position third sensor data has been aggregated, in the context as claimed.

Regarding claims 6, 14, and 15, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on an object perceived by the first ITS station; an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on the same object into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111Page 4 Serial Number: 16/928,612Attorney Docket No.: G06.0109US00 Filing Date: July 14, 2020second position within the coverage area perceiving the same object or is determined by a sensor of the ITS service station perceiving the same object; and a transmitter connected to the aggregator and configured to broadcast said third sensor data in a third CPM; 

Regarding claims 7-8, 16, and 17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on an object perceived by the first ITS station; an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on the same object into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a second position within the coverage area perceiving the same object or is determined by a sensor of the ITS service station perceiving the same object; and a transmitter connected to the aggregator and configured to broadcast said third sensor data in a third CPM: third CPM, in the context as claimed.

Regarding claims 9, 18, and 19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on an object perceived by the first ITS station; an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on the same object into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a second position within the coverage area perceiving the same object or is determined by a sensor of the ITS service station perceiving the same object; and a transmitter connected to the aggregator and configured to broadcast said third sensor data in a third CPM; 

Regarding claims 10, 20, and 21, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on an object perceived by the first ITS station; an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on the same object into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a second position within the coverage area perceiving the same object or is determined by a sensor of the ITS service station perceiving the same object; and AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111Page 6 Serial Number: 16/928,612Attorney Docket No.: G06.0109US00 Filing Date: July 14, 2020a transmitter connected to the aggregator and configured to broadcast said third sensor data in a third CPM: 

The closest prior art of Hwang et al. (EP 3,462,754), Mueck et al. (US 2019/0051151) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683